39 F.3d 1185
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Chris L. MOTTINGER, Appellant.
No. 94-1516.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 24, 1994.Filed:  Oct. 31, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Chris L. Mottinger appeals from the final order entered in the District Court1 for the Northern District of Iowa, denying his 28 U.S.C. Sec. 2255 motion to vacate his sentence.  Having carefully reviewed the record, we are convinced that no error of fact or law appears.  Accordingly, we affirm the district court's order for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa